DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted that instant claims 1-18 are an exact replica of originally examined claims 1-5, 10-18, 20-21, 23, and 25, respectively, of parent case U.S. Appn. 15/610,360 (see Non-Final Office action mailed 13 Sep 2019).
Claim Objections
Claim(s) 1-18 is/are objected to because of the following informalities:
Claim 1, Ln. 5-6 recites “a nasogastric enteral access device” which should read “the nasogastric enteral access device” following after the earlier recitation in Ln. 3
Claim 1, Ln. 12 recites “a nasogastric enteral access device” which should read “the nasogastric enteral access device” following after the earlier recitation in Ln. 3
Claim 9, Ln. 5 recites “a nasogastric enteral access device” which should read “the nasogastric enteral access device” following after the earlier recitation in Ln. 3
Claim 9, Ln. 7 recites “plurality positions” which should read “plurality of positions”
Claim 10, Ln. 2 recites “a positive amplitude deflection” which should read “the positive amplitude deflection” following after claim 9
Claim 10, Ln. 3 recites “a first position” which should read “the first position” following after claim 9
Claim 12, Ln. 3 recites “the negative amplitude” which should read “the negative amplitude deflection” as recited in claim 11
Claim 15, Ln. 6 recites “plurality positions” which should read “plurality of positions”
Claim 16, Ln. 2-3 recites “a positive amplitude deflection” which should read “the positive amplitude deflection” following after claim 15
Claim 16, Ln. 3 recites “a first position” which should read “the first position” following after claim 15
Claim 16, Ln. 5-6 recites “the positive amplitude deflection in the acoustic reflections being from the distal end of the nasogastric enteral access device” which is an exact repeat of the end of claim 15. Is repetition of this limitation necessary?
Claim 17, Ln. 4 recites “a nasogastric enteral access device” which should read “the nasogastric enteral access device” following after the earlier recitation in Ln. 3
Claim 17, Ln. 6 recites “plurality positions” which should read “plurality of positions”
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9-21 of U.S. Patent No. 10,729,621. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of instant claim 1 are found within the overall requirements of reference patent claim 1, instant claim 1 merely being broader in scope. Similarly, all limitations of instant claim 9 are found within the overall requirements of reference patent claim 12, instant claim 9 merely being broader in scope. Similarly, all limitations of instant claim 15 are found within the overall requirements of reference patent claim 18, instant claim 15 merely being broader in scope. Similarly, all limitations of instant claim 17 are found within the overall requirements of reference patent claim 20, instant claim 17 merely being broader in scope. A further mapping of dependent claims is as follows:
Instant claims 2-5 vs. reference patent claims 2-5, respectively
Instant claims 6-8 vs. reference patent claims 9-11, respectively
Instant claims 10-14 vs. reference patent claims 13-17, respectively
Instant claim 16 vs. reference patent claim 19
Instant claim 18 vs. reference patent claim 21

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (U.S. Pub. 2009/0187164) in view of Mansfield et al. (U.S. Pub. 2013/0255691) and as evidenced by the instant application in claim 1.
Regarding claim 1, Rowe discloses a method for use of acoustic detection in nasogastric enteral access devices (Figs. 17-18; ¶0084), the method comprising: inserting a distal end of a nasogastric enteral access device (#11; ¶¶0005, 0050, 0084) through a naris of a body a distance into the body (standard operation of nasogastric tube); emitting sound waves from a sound generator into a proximal end of the nasogastric enteral access device (#28; ¶0084); detecting acoustic waves with at least one sound receiver (#30f, 31; ¶0084).
Rowe fails to disclose use of acoustic reflectometry; detecting timings of returning acoustic reflections, the acoustic reflections including a first acoustic reflection of a first deformation in a wall of the nasogastric enteral access device from a first esophageal sphincter; and using a reflectometry device having at least one processor and a memory that is accessible to the processor for analyzing timings of the returning acoustic reflections to determine the distance the distal end of the nasogastric enteral access device is inserted into the body.
Mansfield teaches an acoustic reflectometry system for use with an endotracheal tube (ETT) (Figs. 1-6) including at least one sound receiver detecting amplitudes and timings of returning acoustic reflections (¶0025), the acoustic reflections including a first acoustic reflection of a first deformation in a wall of the ETT from a portion of an esophagus (¶¶0037, 0040 – smaller cross-sectional area); and using a reflectometry device having at least one processor and a memory (Fig. 5; ¶¶0025, 0042) that is accessible to the processor for analyzing timings of the returning acoustic reflections to determine the distance the distal end of the ETT is inserted into a body (Figs. 3-4; ¶¶0037-0041, 0098 – “tip” position). The disclosure of the instant application is cited as evidence that there are commonly known upper and lower esophageal sphincters (Fig. 2; ¶0055) which will provide the reduced cross-section relative to the ETT taught by Mansfield in ¶0040. Further, as the nasogastric tube of Rowe passes fully through the esophagus when entering the stomach the nasogastric tube will engage all sphincters of the esophagus. Mansfield teaches that even when using the acoustic reflectometry system with an ETT a positive amplitude deflection may be indicative of the ETT’s being deformed and thus located within the esophagus (¶0040). As the nasogastric tube of Rowe must pass through the esophagus it will be expected to exhibit the same signal characteristics when passing through the same relative anatomical location. Mansfield teaches a reflectometry device as providing the benefit of supplying real-time monitoring of a medical tube within a patient such that proper initial positioning of the medical tube can be ensured as well as allowing tracking of any movements of the medical tube within the patient during use in an effort to avoid situations harmful to the patient, with a direct interface to the medical tube (¶¶0011-0014, 0090).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Rowe use of acoustic reflectometry; detecting timings of returning acoustic reflections, the acoustic reflections including a first acoustic reflection of a first deformation in a wall of the nasogastric enteral access device from a first esophageal sphincter; and using a reflectometry device having at least one processor and a memory that is accessible to the processor for analyzing timings of the returning acoustic reflections to determine the distance the distal end of the nasogastric enteral access device is inserted into the body in order to provide the benefit of supplying real-time monitoring of the nasogastric enteral access device within the body such that proper initial positioning of the nasogastric enteral access device can be ensured as well as allowing tracking of any movements of the nasogastric enteral access device within the body during use in an effort to avoid situations harmful to a patient, with a direct interface to the nasogastric enteral access device in view of Mansfield. The acoustic reflectometry techniques taught by Mansfield for use with an endotracheal tube could obviously be similarly applied to the nasogastric tube of Rowe to yield the predict result of providing the same type of functionality to a different form of medical tube.
Regarding claim 2, Rowe teaches the invention as modified above and Mansfield as incorporated therein further suggests as obvious determining a length of the nasogastric enteral access device (claim 3). This step could further be obviously be performed by manual measurement.
Regarding claim 3, Rowe teaches the invention as modified above and Mansfield as incorporated therein further suggests as obvious determining the distance the distal end of the nasogastric enteral access device is inserted into the body is based on the determined length of the nasogastric enteral access device and the timing of the first acoustic reflection (¶¶0037, 0040).
Regarding claim 4, Rowe teaches the invention as modified above and in combination with Mansfield further suggests as obvious the first esophageal sphincter is the lower esophageal sphincter. Rowe teaches the nasogastric tube passing to the stomach which means the nasogastric tube must pass all sphincters of the esophagus. Mansfield teaches narrowing within the esophagus, such as will obviously occur at a sphincter, as deforming tubes passing therethrough.
Regarding claim 5, Rowe teaches the invention as modified above and in combination with Mansfield further suggests as obvious the first esophageal sphincter is the upper esophageal sphincter. Rowe teaches the nasogastric tube passing to the stomach which means the nasogastric tube must pass all sphincters of the esophagus. Mansfield teaches narrowing within the esophagus, such as will obviously occur at a sphincter, as deforming tubes passing therethrough.
Regarding claim 6, Rowe teaches the invention as modified above and in combination with Mansfield further suggests as obvious detecting amplitudes of the returning acoustic reflections with the at least one sound receiver over a time period; detecting a base component and a dynamic component of the amplitude over the time period. The sound receiver cited in claim 1 will obviously “detect” all features of the returning acoustic reflections, including any base and dynamic components. The claim does not require any determining or analyzing of the amplitude to particularly distinguish the base and dynamic components from each other.
Regarding claim 7, Rowe teaches the invention as modified above and in combination with Mansfield further suggests as obvious the dynamic component coincides with a respiratory cycle of the patient. As noted in claim 6 above, the instant claim is not read as requiring a “determining” of what exactly represents the dynamic component. The instant application is cited as evidence that known physiological pressure of inspiration will cause a dynamic component (¶0059) which will be obviously “detected” by a sound receiver during normal use of a nasogastric tube along with all other acoustic reflection data from the nasogastric tube.
Regarding claim 9, Rowe discloses a method for use of acoustic detection in nasogastric enteral access devices (Figs. 17-18; ¶0084), the method comprising: inserting a distal end of a nasogastric enteral access device (#11; ¶¶0005, 0050, 0084) through a naris of a body a distance into the body (standard operation of nasogastric tube); emitting sound waves from a sound generator into the nasogastric enteral access device (#28; ¶0084); detecting acoustic waves with at least one sound receiver at a plurality of positions of the distal end of the nasogastric enteral access device within the body (tested to confirm placement).
Rowe fails to disclose use of acoustic reflectometry; detecting amplitudes and timings of returning acoustic reflections; and using a reflectometry device having at least one processor and a memory that is accessible to the processor for analyzing amplitudes and timings of the returning acoustic reflections to detect a positive amplitude deflection in the acoustic reflections at a first position of the distal end of the nasogastric enteral access device within the body, the positive amplitude deflection in the acoustic reflections being from the distal end of the nasogastric enteral access device.
Mansfield teaches an acoustic reflectometry system for use with an endotracheal tube (ETT) (Figs. 1-6) including at least one sound receiver detecting amplitudes and timings of returning acoustic reflections (¶0025); and using a reflectometry device having at least one processor and a memory (Fig. 5; ¶¶0025, 0042) that is accessible to the processor for analyzing timings of the returning acoustic reflections to detect a positive amplitude deflection (Fig. 3a; ¶¶0037-0040) in the acoustic reflections at a first position of the distal end of the ETT, the positive amplitude deflection in the acoustic reflections being from a distal end of the ETT. Mansfield teaches that even when using the acoustic reflectometry system with an ETT a positive amplitude deflection may be indicative of the ETT’s being located within the esophagus, which is a constraining space (¶0037, 0040). As the nasogastric tube of Rowe must pass through the esophagus it will be expected to exhibit the same signal characteristics when passing through the same relative anatomical location. Mansfield teaches a reflectometry device as providing the benefit of supplying real-time monitoring of a medical tube within a patient such that proper initial positioning of the medical tube can be ensured as well as allowing tracking of any movements of the medical tube within the patient during use in an effort to avoid situations harmful to the patient, with a direct interface to the medical tube (¶¶0011-0014, 0090).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Rowe use of acoustic reflectometry; detecting amplitudes and timings of returning acoustic reflections; and using a reflectometry device having at least one processor and a memory that is accessible to the processor for analyzing amplitudes and timings of the returning acoustic reflections to detect a positive amplitude deflection in the acoustic reflections at a first position of the distal end of the nasogastric enteral access device within the body, the positive amplitude deflection in the acoustic reflections being from the distal end of the nasogastric enteral access device in order to provide the benefit of supplying real-time monitoring of the nasogastric enteral access device within the body such that proper initial positioning of the nasogastric enteral access device can be ensured as well as allowing tracking of any movements of the nasogastric enteral access device within the body during use in an effort to avoid situations harmful to a patient, with a direct interface to the nasogastric enteral access device in view of Mansfield. The acoustic reflectometry techniques taught by Mansfield for use with an endotracheal tube could obviously be similarly applied to the nasogastric tube of Rowe to yield the predict result of providing the same type of functionality to a different form of medical tube.
Regarding claim 10, Rowe teaches the invention as modified above and in combination with Mansfield further suggests as obvious indicating, based on the detection of the positive amplitude deflection in the acoustic reflections at the first position of the distal end of the nasogastric enteral access device within the body, that the distal end of the nasogastric enteral access device is above or at the lower esophageal sphincter, the positive amplitude deflection in the acoustic reflections being from the distal end of the nasogastric enteral access device. The absence of a negative amplitude deflection beyond the positive amplitude deflection is indicative that the nasogastric enteral access device has not yet reached the stomach (note cross section discussion in ¶¶0037, 0040 of Mansfield).
Regarding claim 11, Rowe teaches the invention as modified above and Mansfield as incorporated therein further suggests as obvious using the reflectometry device having the at least one processor and the memory that is accessible to the processor for analyzing amplitudes and timings of the returning acoustic reflections to detect a negative amplitude deflection (Fig. 3b; ¶¶0037-0040) in the acoustic reflections at a second position of the distal end of the nasogastric enteral access device within the body, the second position being further advanced into the body as compared to the first position and the negative amplitude deflection in the acoustic reflections being from the distal end of the nasogastric enteral access device. Mansfield teaches that even when using the acoustic reflectometry system with an ETT a negative amplitude deflection is indicative of the ETT’s being located within an anatomical space of increasing cross sectional area (¶0037). As the nasogastric tube of Rowe must pass into the stomach, where a cross-sectional area is much larger than the esophagus, it will be expected to exhibit the same relative signal characteristics of supplying a negative amplitude deflection at the distal end once the stomach is entered. 
Regarding claim 12, Rowe teaches the invention as modified above and in combination with Mansfield further suggests as obvious indicating, based on the detection of the positive amplitude deflection at the first position and the negative amplitude deflection at the second position, that the distal end of the nasogastric enteral access device is within a stomach. This ordering of positive amplitude deflection at the first position followed by negative amplitude deflection at the second position of the distal end during an insertion procedure of the nasogastric tube of Rowe will obviously suggest to one having ordinary skill in the art that the stomach has been reached beyond the esophagus, based upon their respective differences in anatomical cross sectional area.
Regarding claim 13, Rowe teaches the invention as modified above and in combination with Mansfield further suggests as obvious the detecting occurs as the distal end of the nasogastric enteral access device is advancing in the body (during placement and/or position monitoring).
Regarding claim 14, Rowe teaches the invention as modified above and in combination with Mansfield further suggests as obvious the detecting occurs while the distal end of the nasogastric enteral access device is stationary within the body (placement confirmation and/or position monitoring).
Regarding claim 15, Rowe discloses a system (Figs. 17-18; ¶0084) for use of acoustic reflectometry in nasogastric enteral access devices, the system comprising: a nasogastric enteral access device (#11; ¶¶0005, 0050, 0084); a sound generator (#28; ¶0084) to emit sound into the nasogastric enteral access device; at least one sound receiver (#30f, 31; ¶0084) to detect acoustic waves at a plurality of positions (during insertion and/or withdrawal) of a distal end of the nasogastric enteral access device within a body (¶0084).
Rowe fails to disclose the at least one sound receiver detecting amplitudes and timings of returning acoustic reflections; and a reflectometry device having at least one processor and a memory that is accessible to the processor configured to analyze amplitudes and timings of the returning acoustic reflections and to detect a positive amplitude deflection in the acoustic reflections at a first position of the distal end of the nasogastric enteral access device within the body, the positive amplitude deflection in the acoustic reflections being from the distal end of the nasogastric enteral access device.
Mansfield teaches an acoustic reflectometry system for use with an endotracheal tube (ETT) (Figs. 1-6) including at least one sound receiver detecting amplitudes and timings of returning acoustic reflections (¶0025); and a reflectometry device having at least one processor and a memory (Fig. 5; ¶¶0025, 0042) that is accessible to the processor configured to analyze amplitudes and timings of the returning acoustic reflections and to detect a positive amplitude deflection (Fig. 3a; ¶¶0037-0040) in the acoustic reflections at a first position of the distal end of the ETT, the positive amplitude deflection in the acoustic reflections being from a distal end of the ETT. Mansfield teaches that even when using the acoustic reflectometry system with an ETT a positive amplitude deflection may be indicative of the ETT’s being located within the esophagus, which is a constraining space (¶0037, 0040). As the nasogastric tube of Rowe must pass through the esophagus it will be expected to exhibit the same signal characteristics when passing through the same relative anatomical location. Mansfield teaches a reflectometry device as providing the benefit of supplying real-time monitoring of a medical tube within a patient such that proper initial positioning of the medical tube can be ensured as well as allowing tracking of any movements of the medical tube within the patient during use in an effort to avoid situations harmful to the patient, with a direct interface to the medical tube (¶¶0011-0014, 0090).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Rowe the at least one sound receiver detecting amplitudes and timings of returning acoustic reflections; and a reflectometry device having at least one processor and a memory that is accessible to the processor configured to analyze amplitudes and timings of the returning acoustic reflections and to detect a positive amplitude deflection in the acoustic reflections at a first position of the distal end of the nasogastric enteral access device within the body, the positive amplitude deflection in the acoustic reflections being from the distal end of the nasogastric enteral access device in order to provide the benefit of supplying real-time monitoring of the nasogastric enteral access device within the body such that proper initial positioning of the nasogastric enteral access device can be ensured as well as allowing tracking of any movements of the nasogastric enteral access device within the body during use in an effort to avoid situations harmful to a patient, with a direct interface to the nasogastric enteral access device in view of Mansfield. The acoustic reflectometry techniques taught by Mansfield for use with an endotracheal tube could obviously be similarly applied to the nasogastric tube of Rowe to yield the predict result of providing the same type of functionality to a different form of medical tube.
Regarding claim 16, Rowe teaches the invention as modified above and Mansfield as incorporated therein further suggests as obvious the reflectometry device configured to indicate, based on the detection of the positive amplitude deflection in the acoustic reflections at the first position of the distal end of the nasogastric enteral access device within the body, that the distal end of the nasogastric enteral access device is above or at the lower esophageal sphincter (¶0040), the positive amplitude deflection in the acoustic reflections being from the distal end of the nasogastric enteral access device. The absence of a negative amplitude deflection beyond the positive amplitude deflection is indicative that the nasogastric enteral access device has not yet reached the stomach (note cross section discussion in ¶¶0037, 0040 of Mansfield).
Regarding claim 17, Rowe discloses a system (Figs. 17-18; ¶0084) for use of acoustic reflectometry in nasogastric enteral access devices, the system comprising: a nasogastric enteral access device (#11; ¶¶0005, 0050, 0084) having a proximal end and a distal end; a sound generator (#28; ¶0084) to emit sound waves into the nasogastric enteral access device; at least one sound receiver (#30f, 31; ¶0084) to detect acoustic waves at a plurality of positions (during insertion and/or withdrawal) of the distal end of the nasogastric enteral access device within a body (¶0084).
Rowe fails to disclose the at least one sound receiver detecting amplitudes and timings of returning acoustic reflections; and a reflectometry device having at least one processor and a memory that is accessible to the processor for analyzing amplitudes and timings of the returning acoustic reflections to detect a negative amplitude deflection in the acoustic reflections at a first position of the distal end of the nasogastric enteral access device within the body, the negative amplitude deflection in the acoustic reflections being from the distal end of the nasogastric enteral access device.
Mansfield teaches an acoustic reflectometry system for use with an endotracheal tube (ETT) (Figs. 1-6) including at least one sound receiver detecting amplitudes and timings of returning acoustic reflections (¶0025); and a reflectometry device having at least one processor and a memory (Fig. 5; ¶¶0025, 0042) that is accessible to the processor configured to analyze amplitudes and timings of the returning acoustic reflections and to detect a negative amplitude (Fig. 3b; ¶¶0037-0040) deflection in the acoustic reflections at a first position of the distal end of the ETT, the negative amplitude deflection in the acoustic reflections being from the distal end of the ETT. Mansfield teaches that even when using the acoustic reflectometry system with an ETT a negative amplitude deflection is indicative of the ETT’s being located within an anatomical space of increasing cross sectional area (¶0037). As the nasogastric tube of Rowe must pass into the stomach, where a cross-sectional area is much larger than the esophagus, it will be expected to exhibit the same relative signal characteristics of supplying a negative amplitude deflection at the distal end once the stomach is entered. Mansfield teaches a reflectometry device as providing the benefit of supplying real-time monitoring of a medical tube within a patient such that proper initial positioning of the medical tube can be ensured as well as allowing tracking of any movements of the medical tube within the patient during use in an effort to avoid situations harmful to the patient, with a direct interface to the medical tube (¶¶0011-0014, 0090).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Rowe the at least one sound receiver detecting amplitudes and timings of returning acoustic reflections; and a reflectometry device having at least one processor and a memory that is accessible to the processor configured to analyze amplitudes and timings of the returning acoustic reflections and to detect a negative amplitude deflection in the acoustic reflections at a first position of the distal end of the nasogastric enteral access device within the body, the negative amplitude deflection in the acoustic reflections being from the distal end of the nasogastric enteral access device in order to provide the benefit of supplying real-time monitoring of the nasogastric enteral access device within the body such that proper initial positioning of the nasogastric enteral access device can be ensured as well as allowing tracking of any movements of the nasogastric enteral access device within the body during use in an effort to avoid situations harmful to a patient, with a direct interface to the nasogastric enteral access device in view of Mansfield. The acoustic reflectometry techniques taught by Mansfield for use with an endotracheal tube could obviously be similarly applied to the nasogastric tube of Rowe to yield the predict result of providing the same type of functionality to a different form of medical tube.
Regarding claim 18, Rowe teaches the invention as modified above and in combination with Mansfield further suggests as obvious the reflectometry device is configured to indicate that the distal end of the nasogastric enteral access device is within a trachea upon detection of a second negative amplitude deflection in the acoustic reflections, the first negative amplitude deflection being from the distal end of the nasogastric enteral access device (Mansfield – Fig. 4; ¶0040) and the second negative amplitude deflection being from a location within an airway (Mansfield – Fig. 4; ¶0041), distal to the distal end of the nasogastric enteral access device (Mansfield – Fig. 4; ¶¶0040-0041). Mansfield teaches using acoustic reflectometry to differentiate whether an endotracheal tube has been improperly placed within the esophagus (¶0040). When applying the teachings of Mansfield to the nasogastric tube of Rowe one having ordinary skill in the art would consider it an obvious design choice to apply the technique of differentiating which anatomical passageway is being traversed in opposite fashion. Thus, with the expectation of the nasogastric tube of Rowe entering the esophagus one having ordinary skill in the art would consider it prima facie obvious to apply the teachings of Mansfield as to what type of acoustic reflectometry signals are indicative of tracheal placement (Fig. 4; ¶¶0040-0041) to aid the process of determining when incorrect placement of the nasogastric tube has occurred.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (U.S. Pub. 2009/0187164) in view of Mansfield et al. (U.S. Pub. 2013/0255691) and further in view of Fang et al. (U.S. Pub. 2010/0305503).
Regarding claim 8, Rowe teaches the invention as modified above but fails to teach clearing the nasogastric enteral access device by providing positive pressure into the nasogastric enteral access device to push fluids out the distal end of the nasogastric enteral access device.
Fang teaches a nasogastric/nasoenteric feeding tube (Figs. 4-5) and teaches clearing the feeding tube by providing positive pressure into the feeding tube to push fluids out the distal end of the nasogastric enteral access device (¶0087 – via port 144). Fang teaches clearing step as providing the benefit of periodically flushing the feeding lumen (¶0087), which one having ordinary skill in the art would recognize as having various safety and efficacy benefits during patient treatment.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Rowe clearing the nasogastric enteral access device by providing positive pressure into the nasogastric enteral access device to push fluids out the distal end of the nasogastric enteral access device in order to provide the benefit of periodically flushing the feeding lumen, which one having ordinary skill in the art would recognize as having various safety and efficacy benefits during patient treatment, in view of Fang. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
It is noted that some of the 35 U.S.C. 103 rejections above based upon Rowe (U.S. Pub. 2009/0187164) in view of Mansfield et al. (U.S. Pub. 2013/0255691) could alternately be made in reverse order by beginning from Mansfield and substituting the nasogastric tube of Rowe for the endotracheal tube of Mansfield.	
This is a continuation of applicant's earlier Application No. 15/610,360.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785